DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 09/21/2021 is acknowledged.
Applicant’s election of Species II in the reply filed on 09/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 & 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2021.  Applicant’s response stated all of Claims 1-13 read on the elected Species II.  However, Claim 4 claims two pairs of pumps --for a total of four pumps-- disposed on opposite sides of the frame.  Species II only has two pumps total.  Claim 4 reads directly on Species V, in Figure 19, so is withdrawn.  Claim 13 claims a third plurality of resilient members between the frame and the ground.  Species II only has two pluralities of resilient members.  Claim 13 reads directly on Species III, in Figure 12, so is withdrawn.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "211" and "221" have both been used to designate the second mass plate.

New corrected drawings in compliance with §1.84(m) are required in this application because the shading, in each of the figures, makes it difficult to determine the structure of the claimed invention.  Examiner suggests cross-hatching the respective sections of the figures which show cross-sections of the structure.
New corrected drawings in compliance with §1.84(l) are required in this application because the line and text quality, in each of the figures, makes it difficult to determine the structure of the claimed invention and prevents satisfactory reproduction characteristics.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 & 10-12 are objected to because of the following informalities:
Claim 3 should read --two pumps disposed on 
Claim 10, Line 2, the term “a frame” should read --[[a]] the frame--
Claim 12, Lines 5-6, the limitation “the piston of one pump is coupled to the bobbin, and the piston of the other pump is coupled to the magnet housing” should read --the piston of one pump of the at least one pair of pumps is coupled to the bobbin, and the piston of another pump of the at least one pair of pumps is coupled to the magnet housing--
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8 & 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 3, the limitation “two pumps disposed opposite sides of the frame” is indefinite.  It is not clear if the “two pumps” in Claim 3 are in addition to or part of the “at least one pump” claimed in Claim 1, Line 3.  For the purpose of examination, the two pumps claimed in Claim 3 will be considered to be further limiting the “at least one pump” to be “two pumps”.
As to Claim 6, the limitation “the plurality of resilient members comprises springs” is indefinite.  Two sets of a plurality of resilient members were defined in Claim 1, a first set in Line 4, and a second set in Line 7.  As such, it is not clear which “plurality of resilient members” is being referred to in Claim 6.  The second plurality of resilient members is part of a limitation in Claim 1 which is not positively claimed, but only provides the possibility of two masses and a 
As to Claim 8, the limitation “the system has a resonance frequency and on resonance the input force is on phase with of the velocity of the one or two masses” is indefinite.  First, the instant application has not defined what constitutes an input force, so it is not clear where the force originates from or where it is applied.  For example, the forces the voice coil applies to the masses could be considered the input force, or the forces each of the spring applies to the masses and frame can be considered an input force.  As such, it is not clear how to determine what constitutes an input force within the system, making the limitation indefinite.
Second, when considering instant application Figure 7, as the voice coil is excited to cause actuation, two opposing forces will be created, causing the bobbin 530 to separate from the magnet 510.  This will cause second mass 220 to be forced downward, where the movement downward is a velocity.  The velocity will gradually decrease as the second mass 220 approaches it furthest downward point until the second mass 220 has reached it furthest downward point --i.e., the second mass velocity equals zero--.  This results in the second mass 220 having an initial velocity of zero in the downward direction, the velocity increasing then slowing down, then a final velocity of zero at the furthest downward point.  The limitation implies the input force would also start at zero, have a value in a downward direction, then end at zero, where each of the input forces being zero happens at the same time as when the velocities are equal to zero.  This would create half a phase for both the velocity and input force.  The second half of the phase would be similar, but in the opposite direction.  However, a method or algorithm describing how the voice coil is able to be actuated/controlled in a manner where each of the input forces being zero happens at the same time as when the velocities are equal to zero has not been provided, especially considering it is not clear what constitutes an input force.  The term “velocity” is only used twice in the instant application --in Paragraphs 0004 and 0007--, but the specification does not provide any more clarity, using language substantially similar to the 
Additionally, the limitation is grammatically confusing, and will be interpreted as “the system has a resonance frequency, and when the system is in resonance, an input force is in phase with the velocity of the one or two masses.”  This clarifies the language and addresses antecedent basis issues for the terms “the input force” and “the velocity”.
As to Claim 10, the limitation “at least one pair of pumps disposed on opposite sides of the frame”, in Line 3, is indefinite.  Claim 1 claims “at least one pump” in Line 3.  It is not clear if the at least one pair of pumps in Claim 10 is part of the same at least one pump in Claim 1; or if at least one pair of pumps are being claimed in Claim 10 in addition to the at least one pump in Claim 1.  For the purpose of examination, the at least one pair of pumps in Claim 10 will be considered to be part of the at least one pump in Claim 1.
The limitation “two masses operatively coupled to the frame by a first plurality of resilient members; a second plurality of resilient members coupling the two masses to each other”, in Lines 4-5, is indefinite.  Claim 1 claims “one or two masses coupled to the frame by a first plurality of resilient members” in Line 4.  Claim 1 also claims “when the system comprises two masses, a second plurality of resilient members couple the masses to each other” in Lines 7-8.  It is not clear if the two masses, first plurality of resilient members, and second plurality of resilient masses in Claim 10 are the same two masses, first plurality of resilient members, and second plurality of resilient masses in Claim 1; or if two masses, first plurality of resilient members, and second plurality of resilient masses are being claimed in Claim 10 in addition to the two masses, first plurality of resilient members, and second plurality of resilient masses in Claim 1.  For the purpose of examination, the two masses, first plurality of resilient members, 
The limitation “at least one voice coil actuator within the frame and coupled to the at least one pump or the one or two masses”, in Lines 6-7, is indefinite.  Claim 1 claims “at least one voice coil actuator disposed within the frame and coupled to the at least one pump or to the one or two masses” in Lines 5-6.  It is not clear if the at least one voice coil in Claim 10 is the same at least one voice coil in Claim 1; or if a second at least one voice coil is being claimed in Claim 10 in addition to the at least one voice coil in Claim 1.  For the purpose of examination, the at least one voice coil in Claim 10 will be considered to be the same at least one voice coil in Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6 & 7 are rejected under 35 U.S.C. 102 as being unpatentable over Asayama (U.S. PGPub 2017/0074255).  Not parallel rejection below.
As to Claim 1, Asayama teaches a mechanical resonant system (51), comprising: a frame (see Figure 7 below); at least one pump (200/300) disposed on (as shown in Figure 7) the frame (see Figure 7 below); one or two masses (233/333) coupled to (as shown in Figure 7) the frame (see Figure 7 below) by a first plurality of resilient members (232/470); and at least one voice coil actuator (420/430/440/450) disposed within (as shown in Figure 7) the frame (see Figure 7 below) and coupled to (as shown in Figure 7) the at least one pump (200/300, via the 
It should be noted Claim 1 has not positively claimed the system has two masses or a second plurality of resilient members, Claim 1 has only claimed the possibility of two masses and a second plurality of resilient members with the limitation “wherein when the system comprises two masses, a second plurality of resilient members couple the masses to each other”.
	

    PNG
    media_image1.png
    766
    794
    media_image1.png
    Greyscale
Asayama Figure 7, Modified by Examiner


As to Claim 3, Asayama teaches all the limitations of Claim 1, and continues to teach two pumps (200/300) disposed on opposite sides (as shown in Figure 7) of the frame (see Figure 7 in the Claim 1 rejection above).
As to Claim 6, Asayama teaches all the limitations of Claim 1, and continues to teach the plurality of resilient members (232/470) comprises springs (232 is described as a spring in Paragraph 0036; 470 is described as a spring in Paragraph 0051).
As to Claim 7, Asayama teaches all the limitations of Claim 1, and continues to teach the voice coil actuator (420/430/440/450) comprises a bobbin (440/450), a magnet (430), and a magnet housing (see Figure 7 in the Claim 1 rejection above); the pump (200/300) comprises a pump head (220/320), piston (224/324), and barrel (223/323); the piston (224/324) is disposed within (as shown in Figure 7) the barrel (223/323) and beneath (the portions of 224/324 within 233/333, respectively, are beneath the respective pump heads 220/320) the pump head (220/320); and the piston (224/324) is coupled to (as shown in Figure 7) one of the bobbin (440/450, via 442/452) or the magnet housing (as shown in Figure 7 in the Claim 1 rejection above, via the frame and pump heads 220/320).

Claims 1, 2, 5 & 8-11 are rejected under 35 U.S.C. 102 as being unpatentable over Lucon (U.S. PGPub 2016/0236162).  Not parallel rejection above.
As to Claim 1, Lucon teaches a mechanical resonant system (100; Figure 11; Paragraph 0049 states Figure 11 is a modification of Figures 3-4; one of ordinary skill in the art would conclude the structure in Figure 11 is the same as the structure in Figures 3-4, except for the noted differences), comprising: a frame (130/130A/130B/130C/110A/110B); at least one pump (Paragraph 0046 describes the voice coils in Figures 10A/10B using a vibratory or moveable flap to operate as a pump; Figure 11 shows three voice coils which can contain the vibratory or moveable flap to operate as a pump) disposed on (the pump is in the voice coil as stated in Paragraph 0046, and the voice coil is disposed on the frame, as shown in Figures 3/11) the frame (130/130A/130B/130C/110A/110B); one or two masses (120A/120B) coupled to (as shown in Figures 3/11) the frame (130/130A/130B/130C/110A/110B) by a first plurality of resilient members (the plurality of springs 139 below 110B, as shown in Figure 3); and at least 
It should be noted Claim 1 has not positively claimed the system has two masses, Claim 1 has only claimed the possibility of two masses with the limitation “wherein when the system comprises two masses, a second plurality of resilient members couple the masses to each other”.
As to Claim 2, Lucon teaches all the limitations of Claim 1, and continues to teach the frame (130/130A/130B/130C/110A/110B) comprises a plurality of plates (130A/130B/130C/110A/110B) and a plurality of standoffs (152).
As to Claim 5, Lucon teaches all the limitations of Claim 1, and continues to teach the one or two masses (120A/120B) comprises a mass assembly comprising a mass plate (120A), a plurality of spacers (151), and at least one ring (120B).
As to Claim 8, Lucon teaches all the limitations of Claim 1, and continues to teach the system (100) has a resonance frequency (Paragraph 0053), and when the system is in resonance, an input force (the force created by the voice coil when actuated) is in phase with the velocity (see end of paragraph for clarification) of the one or two masses (120B).  See 112(b) rejection above for clarification regarding interpretation.  Since Figure 3 shows the voice coil 160/170/180/190 
As to Claim 9, Lucon teaches all the limitations of Claim 1, and continues to teach comprising one or more selected from the group consisting of a signal generator (Paragraph 0039 describes the voice coil being connected to a source which provides an electrical signal; one of ordinary skill in the art would consider the electrical signal source a signal generator), oscilloscope, signal conditioner, amplifier, current probe, voltage probe, and accelerometer.
As to Claim 10, Lucon teaches all the limitations of Claim 1, and continues to teach the frame (130/130A/130B/130C/110A/110B) comprising a plurality of plates (130A/130B/130C/110A/110B) and a plurality of standoffs (152); at least one pair of pumps (Paragraph 0046 describes the voice coils in Figures 10A/10B using a vibratory or moveable flap to operate as a pump; Figure 11 shows three voice coils which can contain the vibratory or moveable flap to operate as a pump) disposed on opposite sides (Paragraph 0049 states the second voice coils, which contain the pump flaps, can be placed on either frame members 110A or 110B in addition to the first voice coil on 120B; Figure 3 shows frame member 110A on the opposite side of the system 100 from first voice coil 160/170/180/190, so placing the second voice coil on frame member 110A would place the second voice coil on opposite sides of the frame) of the frame (130/130A/130B/130C/110A/110B); two masses (120A/120B) operatively coupled (as shown in Figures 3/11) to the frame (130/130A/130B/130C/110A/110B) by a first 
As to Claim 11, Lucon teaches all the limitations of Claims 1 & 10, and continues to teach the at least one voice coil actuator (Paragraph 0033, including 160/170/180/190) is disposed between (see end of paragraph for clarification) and coupled to (Paragraph 0046 describes the voice coils in Figures 10A/10B using a vibratory or moveable flap within the opening of guide shaft 191; guide shaft 191 is shown within and coupled to the voice coil in Figures 10A/10B and Figure 11) each of the at least one pair of pumps (Paragraph 0046 describes the voice coils in Figures 10A/10B using a vibratory or moveable flap to operate as a pump; Figure 11 shows three voice coils which can contain the vibratory or moveable flap to operate as a pump).  As explained in the Claim 10 rejection above, Paragraph 0049 states the second voice coils, which contain the pump flaps, can be placed on either frame members 110A or 110B in addition to the first voice coil on 120B.  Figure 3 shows frame member 110A on the opposite side of the system 100 from first voice coil 160/170/180/190, so placing the second voice coil on frame member 110A would place the second voice coil on opposite sides of the frame.  With the first voice coil on 120B, as shown in Figure 11, and the second voice coil on 110A, as described in the Claim 10 rejection above, at least part of both voice coils is placed between the vibratory or moveable flap within guide shaft 191.  For example, if the vibratory or moveable flap is placed at the top of guide shaft 191 in Figure 11, then at least the bobbin of the 

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to Claim 12, the prior art of record teaches all the limitations of Claims 1, 10 & 11, but does not teach “each of the at least one pair of pumps comprises a pump head, piston”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 12.  The closest art of record is Lucon (2016/0236162).  However, Lucon only describes “a vibratory flap or a moveable flap disposed at the opening defined by the guide shaft 191 to operate as a pump (Paragraph 0046)”.  Dainez (An adaptive resonant controller applied to a linear resonant compressor - Applicant submitted NPL) teaches a voice coil pump with a pump head and piston.  However, Lucon teaches “a vibratory flap or a moveable flap disposed at the opening defined by the guide shaft 191 to operate as a pump for circulating the air flow 200 (Paragraph 0046)”.  The “air flow 200 is configured to travel along a flow path collectively defined by the bobbin 160, the magnet stack 190 and the magnet housing 180 to help reduce the operating temperature of the voice coil actuator (i.e., to cool the electrical conductor 170 of the voice coil actuator) when the system 100 is operating (Paragraph 0046).”  As such, using the pump head and piston, as taught by Dainez, would prevent the cooling effect provided by the pump in Lucon, rendering the Lucon system inoperable as designed.  Therefore, it would not be obvious to one of ordinary skill in the art to modify Lucon without significant structural modification and without the benefit Claim 12, is neither anticipated nor made obvious by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asayama (2017/0096987) and Hell (2008/0112829) teach a multi-pump system using a similar actuation system with plates and springs.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746